Citation Nr: 0022271	
Decision Date: 08/23/00    Archive Date: 08/25/00

DOCKET NO.  99-00 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Robin M. Webb, Associate Counsel



INTRODUCTION

The veteran had active service from July 1954 to September 
1958 and from December 1958 to October 1977.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating action of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico, 
which denied the appellant's claim for service connection for 
the cause of the veteran's death.


FINDING OF FACT

The appellant has submitted a claim that is plausible and 
capable of substantiation.


CONCLUSION OF LAW

The claim of entitlement to service connection for the cause 
of the veteran's death is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The threshold question that must be resolved with regard to 
each claim of entitlement to VA benefits is whether the 
appellant has presented evidence that the claim is well 
grounded; that is, that the claim is plausible.  If the 
appellant has not, the appeal fails as to that claim, and the 
VA is under no duty to assist the appellant in any further 
development of that claim.  38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  Case law provides that, 
although a claim need not be conclusive to be well grounded, 
it must be accompanied by supporting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is capable of substantiation.  Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992).

Applicable VA regulation generally provides for presumptive 
service connection if a veteran was exposed to an herbicide 
agent during active service and subsequently developed one or 
more disease or diseases included in a list of those diseases 
associated with exposure to certain herbicide agents.  See 
38 C.F.R. § 3.309(e) (1999).  Respiratory cancers, including 
cancer of the lung, bronchus, larynx, and trachea, are 
included in this list.  Id.  An additional requirement, 
though, is service in the Republic of Vietnam between January 
9, 1962, and May 7, 1975.  See 38 C.F.R. § 3.307(a)(6)(iii) 
(1999).  "Service in the Republic of Vietnam" includes 
service in the waters offshore and service in other 
locations, if the conditions of service involved duty or 
visitation in the Republic of Vietnam.  Id.

In this instance, the record shows that the veteran died from 
non small cell carcinoma of the lung, which was not caused by 
tobacco use.  As such, the veteran died from a disease that 
has been recognized as associated with exposure to certain 
herbicides.  See 38 C.F.R. § 3.309(e).  

The record also shows that the veteran was stationed in 
Thailand, from August 27, 1970, to August 21, 1971, and from 
May 8, 1972, for a total of 76 days.  A citation indicates 
that the veteran was the Noncommissioned Officer in Charge of 
the Munitions Handling Section, Detachment 1, 56th Special 
Operations Wing, Udorn Royal Thai Air Force Base, Thailand, 
during the former period of service just identified.  This 
citation further states that the veteran was primarily 
responsible for directing flight line munitions activities.  
Given the veteran's service in Thailand from 1970 to 1971, 
the Board finds it plausible that the conditions of the 
veteran's service involved duty or visitation in the Republic 
of Vietnam.  See 38 C.F.R. § 3.307(a)(6)(iii) (1999).

In this instance, given that the veteran died of a disease 
recognized as associated with exposure to certain herbicides, 
should it be determined that the veteran's service in 
Thailand involved either duty or visitation in the Republic 
of Vietnam, the appellant would prevail in her claim of 
entitlement to service connection for the cause of the 
veteran's death.  Whether the veteran's conditions of service 
involved duty or visitation in the Republic of Vietnam is a 
question that should be capable of substantiation.  As such, 
the Board finds that the appellant has submitted a well 
grounded claim.  See Tirpak v. Derwinski, supra.


ORDER

The claim of entitlement to service connection for the cause 
of the veteran's death is well grounded.


REMAND

In light of the above, the Board stresses the great import in 
determining whether the veteran's conditions of service in 
Thailand involved duty or visitation in the Republic of 
Vietnam.  If this question were answered in the affirmative, 
the appellant would prevail in her claim for benefits.  If 
this question were answered in the negative, however, the 
appellant's claim would be denied.

Currently, in trying to determine whether the veteran's 
conditions of service involved duty or visitation in the 
Republic of Vietnam, the Board cannot escape two things.  
First, the Board finds ambiguity in the citation's 
description of the veteran's duties while stationed in 
Thailand.  In effect, the Board wonders what primary 
responsibility for directing flight line munitions activities 
involved.  Second, a review of the veteran's detailed service 
personnel records reveals that these records are incomplete, 
as they end in October 1966, and the veteran served until 
October 1977.  Without additional records covering the period 
from October 1966 to the veteran's retirement, particularly 
those records covering August 1970 to August 1971 and May 8, 
1972, and 76 subsequent days, the Board cannot assess the 
conditions of the veteran's service in Thailand and whether 
those conditions involved duty or visitation in the Republic 
of Vietnam.

Therefore, in light of the above, the issue of entitlement to 
service connection for the cause of the veteran's death will 
not be decided pending a REMAND for the following actions:

1.  The RO should obtain from the 
appropriate service department (or any 
other appropriate agency) the remainder 
of the veteran's service personnel 
records, from October 1966 forward.  The 
Board stresses the great import of the 
records specifically documenting the 
period of August 1970 to August 1971 and 
the period from May 8, 1972, and the next 
76 days.  The RO should document its 
attempts to obtain these records and any 
responses received pursuant to its 
attempts.  The RO is reminded of the 
applicability of Hayre v. West, 188 F.3d 
1327 (Fed. Cir. 1999) (holding that a 
single request for service records not 
obtained by the RO does not fulfill the 
duty to assist).

2.  The RO should request from the U. S. 
Armed Services Center for Unit Records 
Research (CURR) any and all unit records 
from the 56th Special Operations Wing, 
Detachment 1, Udorn Royal Thai Air Force 
Base, Thailand, from August 1970 to 
August 1971.  The RO should also request 
any information available as to the 
veteran from August 1970 to August 1971 
and from May 8, 1972, and the next 76 
days.

3.  Once the above-described development 
has been accomplished, the RO should 
review the appellant's claim in light of 
any additional evidence received and the 
applicable law and regulations.  If the 
appellant's claim remains in a denied 
status, she and her representative should 
be provided with a supplemental statement 
of the case, which includes a full 
discussion of the actions taken and the 
reasons and bases for those actions.  The 
applicable response time should be 
allowed.

In taking this action, the Board implies no conclusions as to 
any outcome warranted.  No action is required of the 
appellant until she is otherwise notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	V. L. Jordan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

